 

 

Case 1:19-cv-09538-GBD Document 18

Filed 02/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Ce xX
CARLOS HENRIQUEZ, on behalf of himself and
all others similarly situated,
Plaintiff, :
-against- ORDER
2617 WORLD HOUSEWARES & HARDWARE, : 19 Civ. 9538 (GBD)
INC.; MUSTAFA ALSAIDI, :
Defendants. ;
(ee ee eee eee ere Xx

GEORGE B. DANIELS, District Judge:

The February 18, 2021 initial conference is adjourned to May 13, 2021 at 9:30 a.m.

Dated: February 11, 2021
New York, New York

SO ORDERED.

 

 

 
